Title: From Alexander Hamilton to John B. Church, [6 May 1786]
From: Hamilton, Alexander
To: Church, John B.


[New York, May 6, 1786]
By the last Packet I sent you the first of a set of bills of which the inclosed is second for £400 Sterling drawn by Constable Rucker & Co: on Mr John Rucker. I remitted you £782.10.8 Currency by the Roebuck packet. I have written you largely on other matters to which I have received no answer. This being term time I cannot inlarge but I shall write you fully in a short time. I am anxious to hear from you. I momently expect an addition to my family. Betsy is well and joins me most Affectionately to Mrs: Church & your self. General Schuyler & Mrs: Schuyler are still with me and in good health.
Yrs: sincerely

New York May 6: 1786
John Barker Church Esqr:
